Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0127937, filed on 10/5/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-8, 10-13, & 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. [hereinafter Carroll] PG Pub US 2018/0173461 A1 in view of Lu et al. [hereinafter Lu] PG Pub US 2019/0250916 A1.

Regarding claims 1, 14, & 20, Carroll discloses;
a host including a command queue including a plurality of command storage areas, and configured to store summary information of a second command among a plurality of commands in a reserved storage area of a command storage area, among the plurality of command storage areas, in which a first command among the plurality of commands being a previous command to the second command is stored, when inserting the second command into the command queue (because the data storage controller 102 is configured to segment large storage commands (e.g., a large write request) into multiple, smaller sub-commands, the data storage controller 102 may insert priority storage commands into the sub-command queue at an earlier temporal order of execution (e.g., as the next set of sub-commands to be executed) [0015]); and 
It is noted that Carroll failed to explicitly disclose:
a data storage device configured to fetch the first command from the command queue and store the fetched first command, according to a new command notification received from the host.
However, Lu discloses:
a data storage device configured to fetch the first command from the command queue and store the fetched first command, according to a new command notification received from the host (the internal read request 2 that is generated from the initial load instruction includes a hint or other meta data that indicates that a following prefetch command will be issued whose address is dependent on the data being requested by the read request 2 [0020]).
The systems of Carroll and Lu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Carroll and Lu since this would allow the controller of Carroll to insert hint data into the command queue. This system would “improve main memory accessing performance [0003].” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Lu, further in view of Yochai PG Pub US 2019/0205254 A1.

Regarding claim 9, the limitations of this claim have been noted in the rejection of claim 1, it is noted that neither Carroll nor Lu explicitly disclose:
wherein the summary information of the second command comprises a command type, a start logical block address (LBA) and a size of a command.
However, Yochai discloses:
wherein the summary information of the second command comprises a command type, a start logical block address (LBA) and a size of a command (the access requests' explicit parameters: type of access (Read or Write), size of the data to be read or written, addresses within the volume, the accessing entity (the specific application or the host computer that sent the request, or a prefetch module within the storage system that initiated the request) [0034]).
The systems of Carroll, Lu, and Yochai are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Carrol, Lu, and Yochai since this would make the prefetch instruction inserted in the command queue to comprise a start address, length and command type. This system would improve cache proficiency.  

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deshe et al. PG Pub US 2019/0220218 A1 discloses that a SSD controller can predict a future I/O command using prediction methods such as machine learning, pattern identification, heuristic approaches or procedures, and/or obtaining hints from the host.
Underwood et al. PG Pub US 2020/0065107 A1 discloses an approach for improving the prefetching for command streams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133